Citation Nr: 0523449	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to May 
1946.  The record reflects that he served in the Army as a 
radio operator in the Pacific theatre of operations during 
World War II from September 1943 to October 1945.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2004, the Board remanded the case to the Appeals 
Management Center (AMC) for further development.  The case 
has been returned to the Board for further appellate 
consideration.


REMAND

The veteran contends that he injured his right ankle during 
basic training at Camp Wheeler, Georgia, and that he 
developed hepatitis while serving in the Philippines during 
World War II.  He reports that he received medical treatment 
for his right ankle during service and that he was 
hospitalized for hepatitis in the Philippines and at Oliver 
General Hospital in Augusta, Georgia, for 6 months.  However, 
his service medical records are not associated with the 
claims folder.  

Pursuant to the prior Remand, the AMC made additional efforts 
to locate the veteran's service medical records.  Information 
received from the National Personnel Records Center (NPRC) 
indicates that the veteran's service medical records are not 
available at that facility due to possible destruction during 
a fire at the NPRC, in St. Louis, Missouri, in July 1973.  
The AMC was able to obtain information from the Surgeon 
General of the Army noting that the veteran was hospitalized 
in September 1943.  Various notations by RO personnel reflect 
that the veteran's claims folder had been rebuilt as his 
original claims folder could not be found.  In September 
2004, the AMC indicated that it had exhausted all avenues in 
its search for the veteran's service medical records.  

While the AMC made efforts to obtain the veteran's service 
medical records, the record does not show that the veteran 
was scheduled for VA examinations as requested in the prior 
Remand.  The Board is obligated by law to ensure RO 
compliance with its directives.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App 268 (1998).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present right ankle disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion with respect to each 
currently present right ankle disorder as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
active military service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

2.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
hepatitis or residuals thereof.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion with respect to any 
currently present hepatitis or residuals 
as to whether there is a 50 percent or 
better probability that the disability is 
etiologically related to the veteran's 
active military service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  The RO or the AMC should undertake 
any other development it determines to be 
indicated.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome of this case.  The appellant need take 
no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

